internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom fi p plr-100407-99 date date index number 860g number release date legend new remic sponsor state n o p q r s t u v w x y z cid cid cid cid cid cid cid cid cid cid cc dom fi p index a this responds to your request of date and subsequent correspondence submitted on behalf of new remic that the internal_revenue_service rule that a described funds-available cap will not prevent certain interests created in new remic from qualifying as regular interests under sec_860g of the internal_revenue_code facts sponsor is an investment bank organized as a corporation under the laws of state it is engaged in the business of acquiring and financing real_property and mortgages on real_property it regularly buys and sells and in some instances makes a market in mortgage-backed_securities sponsor resecuritizes existing mortgage-backed_securities in the ordinary course of its business sponsor proposes to deposit certain existing regular interests issued by various real_estate mortgage investment conduits existing remics into a newly-created remic new remic the existing regular interests are of two general types interest- only or io remic regular interests and principal-only or po remic regular interests the aggregate weighted average coupon of the loans underlying the po existing regular interests is v percent and the corresponding rate with respect to the io existing regular interests is w percent the po existing regular interests are projected through the application of a prepayment assumption to have an initial principal balance of dollar_figurex for the initial monthly accrual_period the io existing regular interests are projected through the application of a prepayment assumption to have an aggregate distribution amount of dollar_figurey accordingly the distributions on the io existing regular interests are initially equivalent to a z percent annual interest rate when applied to the principal balance of the po existing regular interests cid cid cid cid cid cid cid cid cid cid cc dom fi p the regular interests in new remic new regular interests will have a principal balance equal to the principal balance of the po existing regular interests and will pay interest on that principal balance based on variable rates one class of new regular interests class a will bear interest at a rate equal to index a plus r percent subject_to a maximum rate or cap of s percent and a minimum rate or floor of r percent the other class of regular interests class b will bear interest at a rate equal to t percent minus the product of thirteen times index a subject_to a cap of t percent and a floor of u percent distributions received by new remic on the io existing regular interests less a trustee fee will be used first to pay interest on the new regular interests at the variable rate applicable during the related accrual_period accordingly the distributions on the io existing regular interests available to pay interest on the new regular interests for the initial monthly accrual_period will be the equivalent of an annual interest rate of q when applied to the initial principal balance of the new regular interests all payments received by new remic with respect to the po existing regular interests will be passed through as principal to the class a and class b regular interests on a pro_rata basis based on their principal amounts the class a new regular interests will have an initial principal_amount of dollar_figurep representing approximately of the aggregate initial principal balance of the new regular interests the class b new regular interests will have an initial principal_amount of dollar_figureo representing approximately of the aggregate initial principal balance of the new regular interests distributions received by new remic on the io existing regular interests in excess of the amount needed to pay the trustee fee and make interest distributions on the new regular interests will be used to make additional principal distributions on the new regular interests on the same basis as other principal distributions viewed in the aggregate the interest rate payable on the new regular interests will be equal to n a fixed rate at any index a value notwithstanding that each regular_interest individually accrues interest at a variable rate sponsor represents that class a and class b new regular interests will be issued to different purchasers and will be permitted to be traded separately in the secondary market sponsor further represents that no new regular_interest will have an issue_price in excess of percent of its specified principal_amount in the event that contrary to sponsor’s reasonable expectations payments received by new remic on the io existing regular interests are not sufficient to distribute interest on the new regular interests at the applicable stated rate in any accrual_period distributions will be limited by a funds-available cap in that accrual_period any such shortfall in interest due to the funds-available cap will be allocated first to the class b new regular interests and then to the class a new regular interests and will be made up if possible in future accrual periods cid cid cid cid cid cid cid cid cid cid cc dom fi p sponsor represents that its expectation that the new regular interests will be paid in accordance with their terms without regard to the funds-available cap is reasonable based on the historic prepayment experience with respect to loans such as those underlying the regular interests in support of this representation sponsor submits projections of payments on the new regular_interest and the new residual_interest to be issued by new remic under various prepayment assumptions these projections reflect the payments each such interest will receive if the loans underlying the qualified mortgages held by new remic are prepaid at certain prepayment speeds the projections indicate that at all the assumed prepayment speeds the principal and interest payments on the new regular interests will be made in accordance with their stated terms law and analysis sec_860d of the code defines a remic in pertinent part as an entity all of the interests in which are regular interests or residual interests sec_860g defines a regular_interest sec_860g i requires interest payments on a regular_interest to be payable based on a fixed rate or to the extent provided in regulations at a variable rate sec_1_860g-1 of the regulations describes a variable rate of interest for purposes of sec_860g i under paragraphs a i iii and iv of sec_1_860g-1 a rate is a variable rate of interest if it is based on a fixed multiple which may be positive or negative of a qualified_floating_rate as defined in sec_1 b that may be limited by a cap or floor sec_1_860g-1 of the regulations states that a rate is a variable rate if it is a rate that would be described in sec_1_860g-1 through iv except that it is subject_to a funds-available cap a funds-available cap is a limit on the amount of interest to be paid on an instrument in any accrual or payment period that is based on the total amount available for the distribution including both principal and interest received by an issuing entity on some or all of its qualified mortgages as well as amounts held in a reserve fund the term does not include however any cap or limit on interest payments used as a device to avoid the standards of sec_1_860g-1 through iv sec_1_860g-1 of the regulations states that in determining whether a cap or limit on interest payments is a funds-available cap within the meaning of the regulation and not a device used to avoid the standards of the regulation all the facts and circumstances must be considered facts and circumstances that must be taken into consideration are whether the rate of the interest payable to cid the regular_interest holders is below the rate payable on the remic’s qualified mortgages on the start-up_day and whether historically the rate of interest payable to the regular cid cid cid cid cid cid cid cid cid cid cc dom fi p interest holders has been consistently below that payable on the qualified mortgages sec_1_860g-1 of the regulations provides examples of the application of the standards of the regulation to particular facts and circumstances the examples and accompanying text illustrate the primary purpose of the funds-available cap rule the rule permits a remic to allocate to regular_interest holders the risk of nonpayment of interest that results from a mismatch between the rates of interest on remic assets and the rates of interest payable on remic interests basis risk although the regulation under discussion speaks primarily to the allocation_of_basis risk it need not be read as limited to that circumstance a funds-available cap is defined by the regulation as a limit on the amount of interest to be paid that is based on the total amount available for distribution just as the rate of interest payable on qualified mortgages constitutes a limit on the amount of interest to be paid that is based on the total amount available for distribution the prepayment speed of the qualified mortgages in this case the existing io interests underlying the remic interests also constitutes such a limit economic factors governing the movement of interest rates are similar to those economic factors dictating the speed of prepayments of qualified mortgages a funds-available cap premised upon the speed at which qualified mortgages prepay therefore may be a funds-available cap within the scope of this regulation in the case of a funds-available cap premised upon prepayment speed the comparisons of start-up_day levels and historical performance of the underlying assets required by sec_1_860g-1 and of the regulations should be undertaken by performing economically similar comparisons in performing the comparison required by sec_1_860g-1 which calls for a determination whether the cid rate of the interest payable to the regular_interest holders is below the rate payable on the remic’s qualified mortgages on the start-up_day cid reference should be made to the rate of interest payable to the new regular_interest holders in comparison with the projected rate of payment on the existing regular interests the qualified mortgages based on commercially reasonable prepayment assumptions in performing the comparison required by sec_1_860g-1 which looks to whether the rate of interest payable to the regular_interest holders historically has been consistently below that payable on the qualified mortgages reference should be made to the rate of interest payable to the new regular_interest holders as against the projected cash flows on the existing regular interests the qualified mortgages taking into account historic prepayment experience holding the described funds-available cap will not prevent class a and class b interests created in new remic from qualifying as regular interests under sec_860g and sec_1_860g-1 of the regulations cid cid cid cid cid cid cid cid cid cid cc dom fi p except as specifically ruled upon above no opinion is expressed or implied regarding the federal tax consequences of the described transaction no opinion is expressed as to whether remic otherwise qualifies as a remic under sec_860a through 860g of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of new remic for the start-up_year sincerely yours assistant chief_counsel financial institutions and products by marshall d feiring marshall d feiring senior technician reviewer branch i d no enclosure copy cc
